DETAILED ACTION
This Office Action is responsive to communications of application received on 3/24/2022. The disposition of the claims is as follows: claims 1-14 are pending in this application. Claims 1, 7 and 13 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2021-057400 filed in Japan on 3/30/2021.  Receipts of the subject certified copy of the priority document from participating IP office on 5/2/2022, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/24/2022 and 8/29/2022 have been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2011/0211899 A1 to Teshigawara et al.
As to claim 1, Teshigawara discloses a reading apparatus (printing apparatus of figure 1), comprising: 
a reading device (5/19 of figure 1 and paragraph 0089) configured to read a recording medium in a direction intersecting a conveyance direction of the recording medium (reading images printed on the sheet; paragraphs 0030-0031); and 
circuitry configured (5/19 of figure 1 and paragraph 0089) to detect a reference image (cut marks 102/222 of figures 4, 12) for cutting processing of the recording medium, based on read information read by the reading device (detects cut marks; paragraphs 0067-0068).
As to claim 2, Teshigawara further discloses wherein the circuitry is configured to output a detection result of the reference image (S12-S13 of figure 9).
As to claim 3, Teshigawara further discloses wherein the circuitry is configured to output an abnormality of the reference image as the detection result (No at S13 of figure 9).
As to claim 4, Teshigawara further discloses wherein the circuitry is configured to detect an abnormality of the reference image at a predetermined position in the direction intersecting the conveyance direction of the recording medium, using read information read from the recording medium in the conveyance direction by the reading device (detection results at S13 of figure 9 using sensor 5/19 to detect cut marks 102/222 and paragraphs 0079-0080).
As to claim 6, Teshigawara further discloses wherein the reading device is configured to set a detection color based on a color of the recording medium and a color of the reference image (white part and black part; figure 5 and paragraph 0071).
As to claim 7, Teshigawara discloses a processing apparatus (printing apparatus of figure 1), comprising: 
a sensor configured to detect a reference image formed on a recording medium (5/19 of figure 1, paragraph 0089 for detection of cutmarks and paragraphs 0067-0068); 
circuitry configured to correct a reference image detection result detected by the sensor (control unit 13 of figure 1; detection result is corrected at S15-S18 of figure 9 and paragraphs 0082-0085); and 
a processing device configured to process the recording medium at a predetermined position based on a result of correction by the circuitry (the medium is cut based on the corrected cut position; S19-S21 of figure 9 and paragraphs 0086-0089).
As to claim 8, Teshigawara further discloses wherein a plurality of reference images are formed on the recording medium in a conveyance direction of the recording medium (cut marks 102; figure 4), and wherein the circuitry is configured to correct the reference image detection result, using a distance between the plurality of reference images in the conveyance direction (figure 7 and paragraph 0077).
As to claim 9, Teshigawara further discloses wherein the circuitry is configured to determine whether the reference image detection result is the reference image (S12-S13 of figure 9), and wherein the circuitry is configured to exclude the reference image detection result from a plurality of reference image detection results of the sensor in response to a determination that the reference image detection result is not the reference image (No at S13 of figure 9).
As to claim 10, Teshigawara further discloses wherein the processing device is configured to form a print image different from the reference image at a predetermined position on the recording medium based on the result of correction by the circuitry (the medium is cut based on the corrected cut position to generate the cut sheet with image; S19-S21 of figure 9 and paragraphs 0086-0089 and print information is recorded on the cut sheet by recording unit 7; paragraph 0032).
As to claim 11, Teshigawara further discloses wherein the processing device is configured to cut the recording medium at a predetermined position based on the result of correction by the circuitry (the medium is cut based on the corrected cut position; S19-S21 of figure 9 and paragraphs 0086-0089).
As to claim 12, Teshigawara further discloses a reading apparatus, wherein the reading apparatus including: a reading device configured to read the recording medium in a direction intersecting a conveyance direction of the recording medium (5/19 of figure 1 and paragraph 0089, reading images printed on the sheet; paragraphs 0030-0031); and another circuitry configured to detect a reference image for cutting processing of the recording medium, based on read information read by the reading device (5/19 of figure 1 and paragraph 0089, detects cut marks; paragraphs 0067-0068), wherein the processing device is disposed downstream from the reading apparatus in the conveyance direction (as shown in figure 1), and wherein the circuitry is configured to correct the reference image detection result (S15-S18 of figure 9) using a detection result of said another circuitry (detection results at S13 of figure 9; paragraphs 0079-0080).
As to claim 13, Teshigawara discloses an image forming system (printing apparatus of figure 1), comprising: 
an image forming apparatus configured to form an image on a recording medium (print unit 4 and paragraph 0029);
a reading apparatus coupled to a downstream side of the image forming apparatus in a conveyance direction of the recording medium (inspection unit 5), the reading apparatus including: 
a reading device configured to read the recording medium in a direction intersecting the conveyance direction of the recording medium (5/19 of figure 1 and paragraph 0089, reading images printed on the sheet; paragraphs 0030-0031); and 
first circuitry configured to detect a reference image for cutting processing of the recording medium, based on read information read by the reading device (5/19 of figure 1 and paragraph 0089, detects cut marks; paragraphs 0067-0068); and 
a processing apparatus coupled to a downstream side of the reading apparatus in the conveyance direction (cutter unit 6), the processing apparatus including: 
a sensor configured to detect a reference image formed on a recording medium (5/19 of figure 1, paragraph 0089 for detection of cutmarks and paragraphs 0067-0068);
second circuitry configured to correct a reference image detection result detected by the sensor (control unit 13 of figure 1; detection result is corrected at S15-S18 of figure 9 and paragraphs 0082-0085); and 
a processing device configured to process the recording medium at a predetermined position based on a result of correction by the second circuitry (the medium is cut based on the corrected cut position; S19-S21 of figure 9 and paragraphs 0086-0089), 
wherein the second circuitry is configured to correct the reference image detection result (S15-S18 of figure 9) using a detection result output by the first circuitry (detection results at S13 of figure 9; paragraphs 0079-0080), and 
wherein the processing apparatus is configured to cut the recording medium at a predetermined position based on the result of the correction by the second circuitry (the medium is cut based on the corrected cut position; S19-S21 of figure 9 and paragraphs 0086-0089).
As to claim 14, Teshigawara further discloses wherein the image forming apparatus is configured to form the reference image on the recording medium (cut marks 102/222 of figures 4, 12 and paragraphs 0068, 0100).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0211899 A1 to Teshigawara et al. in view of U.S. Patent Publication No. 2017/0274690 A1 to Ukishima.
As to claim 5, Teshigawara discloses the reading apparatus as recited in the parent claim. Teshigawara does not expressly disclose wherein the circuitry is configured to use a plurality of threshold values for determining whether the reference image is normal and switch the plurality of threshold values based on the read information.
Teshigawara teaches using a predetermined threshold set in advance to detect the cut marks (paragraph 0071 and figure 5).
Ukishima, in the same area of image processing, teaches using a plurality of thresholds for detecting marks on a printing medium (paragraph 0083).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Teshigawara’s reading apparatus by the teaching of Ukishima because it would allow for the system to adjust the sensitivity of the detection of the cut mark on the medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/           Primary Examiner, Art Unit 2675